Citation Nr: 1022812	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to residuals of a left knee 
injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel




INTRODUCTION

The Veteran served on active duty from June 1983 to March 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
residuals of a left knee injury and a right knee disorder, 
claimed as secondary to residuals of a left knee injury.  

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in August 2007, the 
Veteran indicated that he wanted to have a hearing before the 
Board at the RO.  The Veteran was scheduled for a travel 
board hearing on February 23, 2010.  However, the record 
reflects that he failed to report for the scheduled hearing.  
The Board finds that there is no Board hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2009).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent evidence of record does not demonstrate a 
current diagnosis of a left knee disorder.  

3.  The competent evidence of record does not demonstrate a 
current diagnosis of a right knee disorder.  

4.  Service connection is not in effect for any disability.  




CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  A right knee disorder was not incurred in or aggravated 
by active service, nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009); 
38 C.F.R. § 3.310 (effective prior to October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2006 letter.  In the January 2006 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  
As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an April 2006 letter to the 
Veteran included the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
on appeal.  Although this notice was not issued before the 
April 2006 rating decision on appeal, the Veteran has not 
been prejudiced, as the Veteran's pending claims are denied.  
A statement of the case (SOC) was also issued to him in June 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Dingess notice could arguably be considered as part of 
the April 2006 adjudication, as it was provided as part of 
the notice of the April 2006 rating decision, which would 
generally be found as impermissible under Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A subsequent 
Dingess letter was provided in April 2009 but there was no 
subsequent readjudication of the claim by the RO, which also 
would not satisfy VA's notice requirements.  However, as 
discussed below, no new disability rating or effective date 
for award of benefits will be assigned as the claims for 
service connection are denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination, except in cases where VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records.  The Board notes that the Veteran was 
requested to submit additional information regarding his 
treatment dates at the Army Hospital in Warner Kaserne, 
Germany.  See the June 2008 letter.  However, as of this 
date, no response has been received from Veteran.  "The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the above, 
the Board finds that reasonable efforts have been made to 
obtain all available evidence.  Moreover, there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

Although an examination or an opinion was not obtained in 
connection with the Veteran's claims, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claims.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).  

Here, the evidence does not indicate that the Veteran's 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the disability and service).  In this case, the 
Veteran has not brought forth evidence suggestive of a causal 
connection between the claimed disabilities and his active 
service.  The RO informed the Veteran that he would need 
medical evidence of a relationship between his disabilities 
and service, and the Veteran has not provided such evidence 
or indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2009).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The regulation concerning secondary service connection, 38 
C.F.R. § 3.310, was amended effective October 10, 2006.  See 
71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform 
to the regulation to Allen v. Brown.  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

In his August 2006 notice of disagreement (NOD), the Veteran 
asserts that he injured his left knee during a unit five mile 
run.  He explained that his knee was "wrenched" due to the 
cobblestone roads in Germany, which required a visit to sick 
call.  The Veteran stated that a physician's assistant told 
him not to run, but he was forced to run with his unit the 
following morning.  After finally seeing a doctor at a 
hospital in Warner Kaserne, Germany, he was removed from 
physical training.  The Veteran contends that service 
connection is warranted for his residuals of a left knee 
injury, and his right knee disorder is secondary to the in-
service left knee injury.  

Review of the evidentiary record reveals there is no 
competent evidence showing that the Veteran currently has 
residuals of a left knee injury or a right knee disorder.  
Service treatment records are void of any complaints, 
treatment, or diagnosis relating to the Veteran's knees.  The 
Veteran complained of sore leg muscles after riding a bicycle 
in October 1984, but no mention of the knees was made.  Prior 
to discharge from service, the Veteran reported having or had 
in the past broken bones on his January 1985 report of 
medical history; however, clinical evaluation of the 
Veteran's lower extremities was normal as reflected in the 
January 1985 report of medical examination.  More 
importantly, there are no current complaints, treatments, or 
findings related to residuals of a left knee injury or a 
right knee disorder.  In fact, based upon the evidence in the 
claims file, no current diagnosis of the Veteran's claimed 
disorders have been entered.     

The Veteran was informed in January 2006, that he must have 
evidence of a current disability for his claimed disorders.  
He has not presented any such evidence nor has he provided 
any information as to where VA could obtain such evidence.  
Additionally, there is no medical evidence of continuity of 
symptomatology of any knee disabilities from service.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Since there is no 
competent medical evidence of any current "disability," 
service connection cannot be granted.  The Court has held 
that a condition or injury occurred in-service alone is not 
enough; there must be a current disability resulting from the 
condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Court stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected).  

As noted above, service connection is not warranted for the 
Veteran's residuals of a left knee injury.  Because the 
Veteran has not been granted service connection for residuals 
of a left knee injury, his claim of entitlement to service 
connection for a right knee disorder, claimed as secondary to 
residuals of a left knee injury warrants no further 
consideration.  The claim must be denied as a matter of law.  
38 C.F.R. § 3.310.  Moreover, even though the Veteran has not 
specifically claimed direct service connection for a right 
knee disability, the evidence of record shows no in-service 
incurrence of a right knee disability, no present right knee 
disability, and no evidence of any relationship between 
service and any present right knee disability.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his residuals of a left knee injury and 
right knee disorder, claimed as secondary to residuals of a 
left knee injury, are related to his military service; and 
there is no reason shown to doubt the Veteran's credibility.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
both disabilities require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  

Accordingly, a preponderance of the evidence is against the 
claim for service connection for residuals of a left knee 
injury and a right knee disorder, claimed as secondary to 
residuals of a left knee injury, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.  

Entitlement to service connection for a right knee disorder, 
claimed as secondary to residuals of a left knee injury, is 
denied.  



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


